DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method for measuring bilirubin, classified in G01N 33/728.
II. Claims 15-18, drawn to a system for measuring bilirubin, classified in G01N 33/728.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Group I can be done with an apparatus that does not have a light-tight enclosure and that uses sunlight as the light source.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Haris Bajwa on 3/16/22 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because "ultra-violate" should be "ultra-violet" in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Specification
The disclosure is objected to because of the following informalities: In numerous places throughout the Abstract and Specification "ultra-violet" is misspelled as "ultra-violate".  In paragraph 6 "instnaces" should be "instances".  In paragraph 7 "necessearry" should be "necessary".  In paragraph 28 "nano paper" should be "nanopaper" for consistency.  In paragraph 29 "A Exemplary" should be "Exemplary".  In paragraph 57 it is unclear what "emenents" means.  In paragraph 72 "analgous" should be "analogous".  In paragraph 78 "implments" should be "implement".  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  "is" is missing between "processor" and "configured".  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 18 recites the limitation "the correlation".  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 18 should depend from claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because the BRI of a computer program product, memory, can encompass non-statutory transitory forms of signal transmission such as propagating electrical or electromagnetic signal per se (MPEP § 2106.03). The examiner suggests to instead use the language "non-transitory computer readable medium".  Claims 16-18 are also rejected by virtue of their dependency on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewart et al. (US 20130161190 A1) in view of Anjana, R. R., J. S. Anjali Devi, M. Jayasree, R. S. Aparna, B. Aswathy, G. L. Praveen, G. M. Lekha, and George Sony. "S, N-doped carbon dots as a fluorescent probe for bilirubin." Microchimica Acta 185, no. 1 (2018): 1-11. in further view of Morales-Narváez, Eden, .
Regarding claim 15, Ewart teaches a device that can be used to measure bilirubin (Par. 70) A system for measuring bilirubin concentration in a sample, inserted into a housing that blocks external light (Par. 60) the system comprising: a testing chamber comprising a light-tight enclosure; a sensing element removably disposed within the testing chamber, with a source that can include UV (Par. 68) at least one UV light source disposed within the testing chamber, the at least one UV light source configured to irradiate UV light onto the top surface of the sensing element; or multiple wavelengths including in the visual range (Par. 70 & 91) at least one visible light source disposed within the testing chamber, the at least one visible light source configured to irradiate visible light with a wavelength between 470 nm and 490 nm onto the top surface of the sensing element; an optical imager (Par. 62) an image capturing device disposed within the testing chamber, the image capturing device configured to capture images of the top surface of the sensing element; a control module for performing optical tests (Par. 138-139) and a processing unit coupled with the at least one UV light source, the at least one visible light source, and the image capturing device, the processing unit comprising: one or more processors; and a memory coupled with the one or more processors, the memory configured to store executable instructions to cause the one or more processors to: irradiate the top surface of the sensing element with UV light by turning the at least one UV light source on; obtain a first image of the top surface of the sensing element utilizing the image capturing device; irradiate the top surface of the sensing element with visible light by turning the at least one visible light source on; obtain a second image of the top surface of the sensing element utilizing the image capturing device; with a grayscale optical imager (Par. 73) convert the first image to a first grayscale image; convert the second image to a second grayscale image; pixel values are integrated across a rectangular area and a difference is generated by subtracting the developed image from the wet-up image (Par. 141) calculate a first average light intensity of the first image by averaging light intensities of a plurality of pixels of the first image; calculate a second average light intensity of the second image by averaging light intensities of a plurality of pixels of the second image; and calculating a light intensity difference by subtracting the first average light intensity from the second average light intensity. It is noted that the order of averaging and taking the difference has no effect on the result.  The device can have a paper or nitrocellulose portion onto which the analyte is immobilized (Par. 76) and the fluorescent label can be chosen to meet the detector range (Par. 77 & 87) but Ewart does not appear to explicitly disclose where the substrate is bacterial cellulose or carbon dots as labels.
However, Anjana teaches carbon dots on paper for the detection of bilirubin (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ewart to use carbon dots as labels based on the teaching of Anjana because the carbon dots “exhibit significant selectivity and sensitivity for bilirubin” (Abstract).
Furthermore, Morales-Narváez teaches the use of bacterial cellulose as a substrate for carbon dots (p. 7298 Left Col.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ewart and Anjana to use bacterial cellulose as substrate based on the teaching of Morales-Narváez because “Bacterial cellulose nanopaper (BC) is a multifunctional material known for numerous desirable properties: sustainability, biocompatibility, biodegradability, optical transparency, thermal properties, flexibility, high mechanical strength, hydrophilicity, high porosity, broad chemical-modification capabilities and high surface area” (Abstract).
Regarding claim 16, Ewart teaches determining the concentration of the analyte concentration from the optical signal (Par. 65)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN J DOWTY/               Examiner, Art Unit 1796   

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796